J-S27028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE MATTER OF THE ADOPTION       :   IN THE SUPERIOR COURT OF
 OF: W.B.G.                          :        PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: N.L.S., NATURAL          :
 MOTHER                              :   No. 1553 WDA 2018

          Appeal from the Decree Entered September 26, 2018
             In the Court of Common Pleas of Erie County
            Orphans’ Court at No(s): 66A In Adoption, 2018

 IN THE MATTER OF THE ADOPTION       :   IN THE SUPERIOR COURT OF
 OF: K.N.G.                          :        PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: N.L.S., NATURAL          :
 MOTHER                              :   No. 1554 WDA 2018

          Appeal from the Decree Entered September 26, 2018
              In the Court of Common Pleas of Erie County
           Orphans’ Court at No(s): No. 66 in Adoption, 2018

 IN THE MATTER OF THE ADOPTION       :   IN THE SUPERIOR COURT OF
 OF: A.R.G.                          :        PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: N.L.S., NATURAL          :
 MOTHER                              :   No. 1555 WDA 2018

          Appeal from the Decree Entered September 26, 2018
             In the Court of Common Pleas of Erie County
            Orphans’ Court at No(s): 66B In Adoption, 2018
J-S27028-19


BEFORE:      OLSON, J., OTT, J., and COLINS*, J.

MEMORANDUM BY OTT, J.:                                 FILED MAY 31, 2019

       N.L.S. (“Mother”) appeals from the decrees entered September 26,

2018, which involuntarily terminated her parental rights to her minor children,

K.N.G., a female born in November 2014, W.B.G., a male born in March 2017,

and A.R.G., a female born in February 2018 (collectively, “the Children”).1

After careful review, we affirm.

       The record reveals that the Erie County Office of Children and Youth

(“OCY”) became involved with this family in March 2017, around the time of

W.B.G.’s birth. N.T., 8/17/18, at 107. Mother had tested positive for opiates

several days prior to W.B.G.’s birth and tested positive for benzodiazepines,

opiates, and marijuana on the day he was born. Id. W.B.G. suffered from

drug withdrawal symptoms, which required monitoring at the hospital for five

days. Id. at 107-08. OCY discovered that Mother abused drugs throughout

her pregnancy and did not receive prenatal care. Id. at 108. Mother claimed

that she did not receive prenatal care because she did not realize she was

pregnant until December 2016. Id. at 109. Father also suffered from a drug

addiction and neither parent provided appropriate care for W.B.G. while he



____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1 The orphans’ court entered separate decrees involuntarily terminating the
parental rights of K.S.G. (“Father”). Father appealed the termination of his
rights as to A.R.G. only. We address his appeal in a separate memorandum.


                                           -2-
J-S27028-19


remained in the hospital. Id. at 108. The parents did not attempt to care for

W.B.G. when he cried, and left the hospital for extended periods. Id. Due to

safety concerns, hospital staff removed W.B.G. from Mother’s room. Id. OCY

obtained emergency protective custody of both W.B.G. and K.N.G., and the

juvenile court entered shelter care orders. The court adjudicated W.B.G. and

K.N.G. dependent on March 29, 2017.

      Mother initially began receiving reunification services through Corry

Counseling’s Family Preservation program. Id. at 45, 50-51. Mother failed

to attend the program consistently. Id. at 46. In addition, Mother was not

receiving visits with the Children, due to her positive drug screens. Id. at 47,

54, 119, 128. Based on these circumstances, Corry Counseling was unable to

assist Mother and discharged her on September 12, 2017. Id. at 47. Mother

received further reunification services from Time Limited Family Reunification

beginning on December 20, 2017. Id. at 58.

      Meanwhile, OCY referred Mother to the Erie County Family Dependency

Treatment Court. Id. at 73. Mother failed to attend her orientation in June

2017. Id. Treatment Court rescheduled Mother’s orientation for July 2017

and she attended successfully. Id. at 74. However, Treatment Court rejected

Mother due to her failure to participate consistently in drug screens. Id. at

75. In October 2017, Mother began participating in inpatient drug and alcohol

treatment at the House of Healing. Id. at 135. Treatment Court subsequently

reassessed Mother and accepted her in November 2017. Id. at 76. At first,


                                     -3-
J-S27028-19


Mother did very well at both the House of Healing and Treatment Court. Id.

at 77. The House of Healing discharged Mother successfully in January 2018.

Id. at 78. At the time of Mother’s discharge, Treatment Court recommended

that she transition to Community House. Id. at 77. Mother, however, was

adamant that she wanted to return home, so Treatment Court recommended

that she attend outpatient treatment at Gaudenzia instead. Id. Mother began

attending treatment at Gaudenzia on January 23, 2018. Id. at 29-30.

        In February 2018, Mother’s progress declined dramatically. Id. at 78.

Mother gave birth to A.R.G. prematurely, at which time she tested positive for

opiates, benzodiazepines, and cocaine. Id. at 32, 78, 114-16. In addition,

during her hospital stay, Mother requested drugs that she was not prescribed.

Id. at 116. The juvenile court removed A.R.G. from Mother’s care and entered

a shelter care order.2 The court adjudicated A.R.G. dependent on March 7,

2018.

        While Mother was still in the hospital, the House of Healing conducted a

reassessment and concluded that it would be inappropriate for her to return

to the program, given that she had not utilized what she learned in treatment

the first time. Id. at 117. Mother proposed that she should attend drug and

alcohol treatment at ARS, but Treatment Court informed her that ARS was not



____________________________________________


2   A.R.G. resides in the same foster home as W.B.G. and K.N.G.



                                           -4-
J-S27028-19


an acceptable program.3 Id. at 78. Treatment Court recommended inpatient

treatment, which Mother declined. Id. at 88. In response, Treatment Court

recommended a partial hospitalization program instead. Id. at 80. Mother

agreed to attend a partial hospitalization program while at Treatment Court

but later refused and attended ARS.4 Id. Treatment Court discharged Mother

on March 29, 2018. Id. at 81. Mother wrote a letter to the Treatment Court

judge, asking to return to the program, but the judge denied her request. Id.

at 89. At the same time, Mother was failing to attend her outpatient treatment

at Gaudenzia, which discharged her on March 6, 2018. Id. at 31, 80.



____________________________________________


3 OCY caseworker and Treatment Court liaison, Kristen Heise, testified that
treatment through ARS was not acceptable because “[t]hey don’t provide the
appropriate counseling that we would like to see. . . . [W]hat they do is they
give you a 30-day script [for Suboxone] and send you on your way.” N.T.,
8/17/18, at 79.

4 In addition, Mother received a referral to the Center of Excellence at Esper
Treatment Center for further drug-and-alcohol-related services in February
2018. N.T., 8/17/18, at 13. According to Center care manager, Nicole Corbitt,
the purpose of the services is to “ensure effective coordination integrating
physical, [and] behavioral needs for every patient with an opioid use disorder.”
Id. at 7. Moreover, the Center “increase[s] access to medication assisted
treatment, including Methadone, Suboxone, and Vivitrol.” Id. The Center did
not succeed in contacting Mother until March 2018. Id. at 13-14. The Center
scheduled an appointment with Mother for March 16, 2018, but she appeared
three hours and forty-five minutes late. Id. at 9, 14. A staff member from
the Center met with Mother on three occasions after that initial appointment
but Mother made no progress. Id. at 14-16. Mother then failed to attend an
appointment scheduled for May 18, 2018. Id. at 16. The Center made several
unsuccessful attempts at reengaging Mother before discharging her on June
20, 2018. Id.



                                           -5-
J-S27028-19


       As Mother’s progress toward sobriety deteriorated, so too did the other

circumstances of her life. Mother informed OCY that she was going to become

homeless and that she would be staying with her parents. Id. at 117-18.

Troublingly, Mother also reported that she would likely relapse if she had to

stay with her parents. Id. at 118. Mother was evicted from her residence on

May 17, 2018, due to nonpayment of rent. Id. at 122. Mother was also facing

two active retail theft charges resulting from incidents that took place in 2016

and 2017.5 Id. at 121-22. She was arrested on May 30, 2018, due to both

her outstanding criminal issues and her failure to pay child support for A.R.G.

Id. at 121-22, 128. The juvenile court changed the permanent placement

goals of all three Children to adoption on June 1, 2018. Following the goal

change, Time Limited Family Reunification ended services with Mother and her

visitation with the Children ceased. Id. at 60, 152.

       On June 22, 2018, OCY filed petitions to involuntarily terminate Mother’s

parental rights to the Children. The orphans’ court held a termination hearing

on August 17, 2018, and September 21, 2018.6 On September 26, 2018, the

____________________________________________


5Mother was facing various summary charges as well. N.T., 8/17/18, at 123;
Petitioner’s Exhibit 18 (Magisterial District Judge docket).

6 The orphans’ court appointed Catherine Allgeier, Esquire, to serve as the
Children’s legal counsel. Ms. Allgeier also served as the guardian ad litem for
the Children during the dependency proceedings. The record indicates that
K.N.G. was just under four years old at the time of the termination hearing,
while W.B.G. was one and a half years old, and A.R.G. was seven months old.
Thus, the Children were too young to state their preferred outcomes in this



                                           -6-
J-S27028-19


court entered decrees terminating Mother’s rights. She timely filed notices of

appeal on October 26, 2018, along with concise statements of errors

complained of on appeal.7

       Mother now raises the following claims for our review:

       1. Did the orphans’ court commit an abuse of discretion or error
       of law when it concluded that [OCY] established sufficient grounds
       for termination under 23 Pa.C.S.A. § 2511(a)(1)?

       2. Did the orphans’ court commit an abuse of discretion or error
       of law when it concluded that [OCY] established sufficient grounds
       for termination under 23 Pa.C.S.A. §[]2511(a)(2)?

       3. Did the orphans’ court commit an abuse of discretion or error
       of law when it concluded that [OCY] established sufficient grounds
       for termination under 23 Pa.C.S.A. §[]2511(a)(5)?


____________________________________________


case. See In re T.S., 192 A.3d 1080, 1092-93 (Pa. 2018) (holding that a
guardian ad litem may represent both a child’s legal and best interests so long
as the two sets of interests do not conflict, and that no conflict can exist when
a child is very young and pre-verbal, and his or her preference is incapable of
ascertainment). To the extent the Children were capable of expressing their
preferred outcomes, both K.N.G. and W.B.G. refer to their foster parents as
their “mom and dad” and K.N.G. recently referred to Mother using her first
name and stated that she did not want to visit her anymore. N.T., 8/17/18,
at 124, 129, 159-60. Ms. Allgeier supported the termination of Mother’s rights
during the hearing. N.T., 9/21/18, at 5. Ms Allgeier did not file a brief on
appeal but did submit a letter repeating her support for termination and
joining OCY’s brief.

7 On May 16, 2019, OCY filed in this Court a motion to file response nunc pro
tunc, in which it averred that it had missed the deadline for filing its brief in
this appeal inadvertently, and requested permission to adopt the reasoning of
the orphans’ court as its own. OCY is mistaken, as it filed a brief on February
4, 2019. It seems likely that OCY intended to file its motion in Father’s appeal.
Among other things, OCY did not file a brief in Father’s appeal, and identified
Mother in its motion as “K.G.,” which is Father’s name. Nonetheless, because
OCY timely filed a brief in the instant matter, we deny its motion as moot.



                                           -7-
J-S27028-19


       4. Did the orphans’ court commit an abuse of discretion or error
       of law when it concluded that [OCY] established sufficient grounds
       for termination under 23 Pa.C.S.A. §[]2511(a)(6)?

       5. Did the orphans’ court commit an abuse of discretion or error
       of law when it concluded that [OCY] established sufficient grounds
       for termination under 23 Pa.C.S.A. §[]2511(a)(8)?

       6. Did the orphans’ court commit an abuse of discretion or error
       of law when it concluded that termination of [Mother’s] parental
       rights was in the Children’s best interests under Section 2511(b)?

Mother’s brief at 6 (orphans’ court answers and unnecessary capitalization

omitted).8

       We review Mother’s claims in accordance with the following standard of

review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously

____________________________________________


8 In its opinion, the orphans’ court suggests that we should find Mother waived
her claims because her concise statements of errors complained of on appeal
were vague and overly broad. Orphans’ Court Opinion, 11/29/18, at 13-14.
While we agree with the court that Mother’s concise statements lacked detail
beyond challenging in general terms the sufficiency of the evidence supporting
the termination decrees, this is a relatively straightforward appeal. Mother’s
concise statements were sufficient to inform the court of the claims she wished
to raise and the court was able address those claims thoroughly in its opinion.
Therefore, we decline to find waiver. See Commonwealth v. Laboy, 936
A.2d 1058, 1060 (Pa. 2007) (disagreeing with the Superior Court’s finding of
waiver in a “relatively straightforward drug case” where the trial court “readily
apprehended Appellant’s claim and addressed it in substantial detail”).


                                           -8-
J-S27028-19


      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis:


      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights to

K.N.G. and W.B.G. pursuant to Sections 2511(a)(1), (2), (5), (8), and (b).

The court terminated Mother’s parental rights to A.R.G. pursuant to Sections

2511(a)(2), (6), and (b). We need only agree with the court as to any one

subsection of Section 2511(a), as well as Section 2511(b), in order to affirm.

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied,

863 A.2d 1141 (Pa. 2004). Here, we analyze the court’s decision to terminate

as to all three Children pursuant to Sections 2511(a)(2) and (b), which provide

as follows:


                                       -9-
J-S27028-19


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

                                      ***

23 Pa.C.S.A. § 2511(a)(2), (b).

      We begin by considering whether the orphans’ court committed an

abuse of discretion by terminating Mother’s parental rights pursuant to Section

2511(a)(2):

      . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the


                                     - 10 -
J-S27028-19


      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      In this matter, the orphans’ court found that Mother received services

from numerous providers, but that she failed to remedy her drug abuse and

achieve reunification with the Children because of her lack of cooperation and

inconsistent attendance. Orphans’ Court Opinion, 11/29/18, at 15. Mother

initially made progress and completed services at the House of Healing in

January 2018. Id. However, she relapsed in February 2018. Id. The court

observed that Mother succeeded in controlling her addiction only when she

participated in treatment programs that closely monitored her conduct. Id.

at 16. Nonetheless, Mother refused to participate in those types of programs.

Id. The court concluded:

      . . . . If the proposed service infringed on [Mother’s] life in any
      way, she refused to engage in that service. There is perhaps no
      greater infringement on one’s lifestyle than properly raising and
      caring for children. [Mother] consistently demonstrated her lack
      of concern that her life choices could lead to continued and
      permanent separation from her children. [Mother] was, and is
      not, prepared to accept the great responsibility to change her
      lifestyle for her children.

Id.


                                    - 11 -
J-S27028-19


      Mother concedes that she relapsed in February 2018, but maintains that

she subsequently remedied her drug abuse. Mother’s brief at 16. She asserts

that she has not produced a positive drug screen, or failed to attend a drug

screen, since shortly after the relapse. Id. at 16-17. While Mother concedes

that she tested positive for Suboxone, she asserts that she had a prescription

for Suboxone through ARS. Id. at 17. She contends, “the condition that led

to the removal of [Mother’s] children was her usage of illegal drugs. The drug

screenings show that [Mother] was consistently providing negative urine

samples. As such, the condition no longer existed at the time of the filings for

termination.” Id. at 17-18.

      We discern no abuse of discretion by the orphans’ court. As detailed at

length above, Mother was initially able to make progress toward remedying,

or at least managing, her drug abuse. Most significantly, Mother participated

in Treatment Court and completed her inpatient drug treatment program at

the House of Healing successfully. However, she relapsed in February 2018.

She failed to comply with the recommendation of Treatment Court that she

attend a partial hospitalization program, and further failed to comply with her

outpatient treatment, resulting in her discharge from both programs in March

2018. Moreover, Mother was evicted from her housing and was then arrested

in May 2018 due to unresolved criminal charges and her failure to pay child

support. It is clear that Mother will not be able to achieve the maturity and

stability necessary to parent the Children at any point in the foreseeable


                                     - 12 -
J-S27028-19


future. As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).

       While Mother argues that she remedied her drug abuse, our review of

the record belies this claim. During the hearing, Ms. Heise detailed Mother’s

history of drug screens. N.T., 8/17/18, at 84. Between March 2017 and July

18, 2018, Mother was unable to produce sufficient urine to provide a screen

on thirteen occasions. Id. From March 2017 until June 4, 2018, Mother failed

to attend sixteen screens. Id. Between March 2017 and May 21, 2018, she

submitted forty-two positive screens. From April 24, 2017, until June 7, 2017,

Mother submitted three positive dilute screens. Id. Finally, between June 1,

2017, and March 22, 2018, she submitted forty-eight negative screens.9 Id.

Mother’s positive screens beginning in March 2018 were positive for Suboxone

only, for which Mother claimed to have a prescription through ARS. Id. at

133; Petitioner’s Exhibit 11 (drug screen results). However, OCY caseworker,

Stephanie Mumford, explained that the only verification she received showing

that Mother had a valid prescription for Suboxone was a single picture of a


____________________________________________


9Mother had one “leaked in transit” screen on May 31, 2017. N.T., 8/17/18,
at 84.

                                          - 13 -
J-S27028-19


medication bottle containing a one-month supply. N.T., 8/17/18, at 132. Ms.

Mumford also pointed out that Mother did not test positive for Suboxone on

March 16, 2018, or March 22, 2018. Id. at 131. If Mother had been taking

the Suboxone as prescribed, she would have tested positive on those days.

Id. Significantly, Mother failed to attend drug screens as recently as May 25,

2018, May 29, 2018, May 31, 2018, and June 4, 2018. Id.; Petitioner’s Exhibit

11. Thus, Mother’s drug abuse remains a serious and ongoing concern. The

record supports the conclusion of the orphans’ court that Mother is incapable

of parenting the Children and that she cannot or will not remedy her parental

incapacity pursuant to Section 2511(a)(2).

      We next consider whether the orphans’ court committed an abuse of

discretion by terminating Mother’s parental rights to the Children pursuant to

Section 2511(b). The requisite analysis is as follows:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the [S]ection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of

                                     - 14 -
J-S27028-19


            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      The orphans’ court determined that terminating Mother’s parental rights

would serve the Children’s needs and welfare.       Orphans’ Court Opinion,

11/29/18, at 17. The court observed that the oldest of the Children, K.N.G.,

refers to Mother using her first name. Id. K.N.G. has also stated that she no

longer wants to visit with Mother. Id. In contrast, the Children are thriving

in foster care.   Id. at 16.   The court found that the Children maintain an

“obvious bond” with their foster parents and that K.N.G. refers to the foster

parents as “mom and dad.” Id. at 16-17.

      Mother makes no effort to argue that she and the Children share a bond.

Mother’s brief at 20-21. Instead, she repeats her previous argument that she

remedied her drug addiction. Id. at 21. She asserts, “[s]ince the statutory

requirements for termination were not met by [OCY], it was an error of law

and abuse of discretion to find that termination of [Mother’s] parental rights

was in the best interest of the [C]hildren.” Id.

      We again discern no abuse of discretion. K.N.G. entered foster care in

March 2017 when she was just under two and a half years old. By the time

of the termination hearing in August and September 2018, K.N.G. was over


                                     - 15 -
J-S27028-19


three and a half years old. W.B.G. and A.R.G. entered foster care shortly after

their births in March 2017 and February 2018, respectively, and remained in

care throughout their lives. Mother missed many of her possible visits with

the oldest two children, due to her failure to produce negative drug screens.

Ms. Mumford, testified that Mother “did not have visitation with [K.N.G.] and

[W.B.G.] for an extended period of time, pretty much the whole time before I

had gotten the case.[10] So [she] didn’t really have to [sic] time to have that

relationship with the children.” N.T., 8/17/18, at 117. Mother visited K.N.G.

and W.B.G. consistently for approximately two months prior to her relapse

and the birth of A.R.G. in February 2018. Id. at 119. Following A.R.G.’s birth,

Mother’s visits became inconsistent once more. Id. at 130. When Mother did

attend visits, she often arrived twenty minutes to an hour late. Id. at 126.

In addition, Mother and the Children did not appear to share a parental bond.

Ms. Mumford recalled that Mother’s visits tended to consist of playing games

with the Children. Id. at 141. She explained that Mother and Father “would

basically act like children and just like play with the [C]hildren, play with the

arcade games, like it wasn’t very parent/child like.” Id. Ms. Mumford also

reported a recent incident during which K.N.G. referred to Mother using her

first name and stated that she did not want to visit Mother anymore. Id. at

129, 160.


____________________________________________


10 Ms. Mumford began working on the case in January 2018. N.T., 8/17/18,
at 107.

                                          - 16 -
J-S27028-19


      The record describes the Children’s relationship with their foster parents

in a much more positive light. Ms. Mumford testified that terminating Mother’s

parental rights would not have a detrimental impact on the Children, because

they have a very positive relationship with their foster parents and view them

as their parents. Id. at 128. K.N.G. in particular refers to the foster parents

as her “mom and dad,” and refers to the foster mother’s parents as her

grandparents. Id. at 124. W.B.G. also refers to his foster parents as “mom

and dad,” although his verbal skills are limited. Id. at 159. While A.R.G. is

very young and nonverbal, it is clear that her relationship with the foster

parents is much stronger than her relationship with Mother, given that she

has lived with the foster parents throughout her life, and given her dearth of

contact with Mother. See Matter of Adoption of M.A.B., 166 A.3d 434, 449

(Pa. Super. 2017) (“[A] child develops a meaningful bond with a caretaker

when the caretaker provides stability, safety, and security regularly and

consistently to the child over an extended period of time.”); In re K.Z.S., 946
A.2d 753, 762-63 (Pa. Super. 2008) (“In cases where there is no evidence of

any bond between the parent and child, it is reasonable to infer that no bond

exists.”). Thus, the Children share a bond with their foster parents rather

than Mother, and terminating Mother’s parental rights will best serve their

needs and welfare. The record supports the decision of the orphans’ court to

terminate pursuant to Section 2511(b).




                                    - 17 -
J-S27028-19


     Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion or commit an error of law by involuntarily terminating

Mother’s parental rights to the Children. Therefore, we affirm the September

26, 2018 decrees.

     Decrees affirmed. Motion to file response nunc pro tunc denied as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2019




                                   - 18 -